— In three paternity proceedings pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Nassau County (DeMaro, J.), entered March 12, 1990, which dismissed the proceedings.
Ordered that the order is affirmed, without costs or disbursements.
While the results of a human leucocyte antigen (hereinafter HLA) test are highly probative, they are not conclusive (see, Matter of Denise H. v John C., 135 AD2d 816; Matter of Terri OO. v Michael QQ., 132 AD2d 812; Matter of Moon v Mark A., 109 AD2d 1017; Matter of Department of Social Servs. v Thomas J. S., 100 AD2d 119). An HLA test result is only one item of evidence among many which the trier of fact has at its disposal to aid in its determination and the result need only be given such weight as the trier of fact deems appropriate (see, Matter of Nancy M. G. v James M., 148 AD2d 714). Despite the existence of HLA test results indicating a high probability that the respondent was the father of the three *769children in question, the Family Court nevertheless found the petitioner’s testimony was not sufficiently credible to rebut the presumption of legitimacy (see, Matter of Findlay, 253 NY 1). We find no basis in the record before us to disturb that determination (see, Matter of Shirley R. v Ricardo B., 144 AD2d 472; Matter of Cortland County Dept. of Social Servs. v Thomas ZZ., 141 AD2d 119; Matter of Otsego County Dept. of Social Servs. v Thomas N., 137 AD2d 892; Matter of Constance G. v Lewis, 119 AD2d 209; Matter of Morris v Terry K., 60 AD2d 728). Sullivan, J. P., Balletta, Fiber and O’Brien, JJ., concur.